Dismissed and Opinion Filed October 8, 2021




                                S   In The
                          Court of Appeals
                   Fifth District of Texas at Dallas
                            No. 05-21-00723-CV

                        TRANG PHAN, Appellant
                                V.
                      SARIKA THARAKAN, Appellee

              On Appeal from the County Court at Law No. 4
                          Collin County, Texas
                  Trial Court Cause No. 004-02969-2020

                       MEMORANDUM OPINION
              Before Justices Myers, Partida-Kipness, and Carlyle
                      Opinion by Justice Partida-Kipness
      Before the Court is appellant’s motion to dismiss the appeal based on

settlement. We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                        /Robbie Partida-Kipness
                                        ROBBIE PARTIDA-KIPNESS
                                        JUSTICE
210723F.P05
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

TRANG PHAN, Appellant                         On Appeal from the County Court at
                                              Law No. 4, Collin County, Texas
No. 05-21-00723-CV          V.                Trial Court Cause No. 004-02969-
                                              2020.
SARIKA THARAKAN, Appellee                     Opinion delivered by Justice Partida-
                                              Kipness, Justices Myers and Carlyle
                                              participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement between the parties, we ORDER that appellee
Sarika Tharakan recover her costs, if any, of this appeal from appellant Trang Phan.


Judgment entered October 8, 2021.




                                        –2–